Exhibit 10.1

 



[image_001.jpg]

January 10, 2020

 

NioCorp Developments Ltd.

7000 South Yosemite Street, Suite115
Centennial, CO 80112

Attention: John F. Ashburn Jr., Vice President & General Counsel

Dear Sirs/Mesdames:

Re:Amending Agreement -
Credit Facility Agreement between NioCorp Developments Ltd. and Mark Smith

Pursuant to a credit facility agreement between NioCorp Developments Ltd. (the
"Borrower") and Mark Smith (the "Lender") dated January 16, 2017 and as amended
March 20, 2017 and February 26, 2018 and May 14, 2019 (the "Credit Facility
Agreement"), the Lender advanced a loan to the Borrower on the terms and
conditions set out therein.

The Borrower and the Lender wish to amend the Credit Facility Agreement in the
manner set forth herein.

INTERPRETATION

All words and expressions defined in the Credit Facility Agreement have the same
meaning when used herein. Reference to the Credit Facility Agreement includes
amendments thereto from time to time, including the amendments made by this
amending agreement. All references herein to sections of or schedules to an
agreement other than this amending agreement are to sections of and schedules to
the Credit Facility Agreement, unless otherwise expressly stated. Clause
headings are for reference only.

EFFECTIVE DATE

The provisions of the Credit Facility Agreement are amended as set out in this
amending agreement effective as of the date of acceptance by Borrower below.

AMENDMENTS

1.Section 1.1(b) of the Credit Facility Agreement shall be deleted and replaced
in its entirety with the following new Section 1.1(b):

(b)“Credit Facility” means the non-revolving credit facility in the amount of up
to $2,500,000 which will be made available by the Lender to the Borrower in
accordance with the terms hereof;

2.Section 2.7(d) of the Credit Facility Agreement shall be deleted and replaced
in its entirety with the following new Section 2.7(d):

(d)not cause the total Principal advanced and interest on all Principal to
exceed $2,500,000; and




 

 

MISCELLANEOUS

With the exception of the foregoing amendments, the Credit Facility Agreement
shall continue in full force and effect unamended.

This amending agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered (including by
facsimile transmission or as a pdf attachment to an e-mail) shall constitute an
original, but all such counterparts when taken together shall constitute one and
the same instrument.

Please indicate your acceptance of this amending agreement by signing and
returning the enclosed duplicate copy of this letter.

Yours truly,

 

MARK A. SMITH             /s/ Mark A. Smith           Accepted by Borrower as of
the 17th day of January, 2020.         NIOCORP dEVELOPMENTS lTD.           By:
/s/ John F. Ashburn Jr.     Name: John F. Ashburn Jr.     Title: Vice President
& General Counsel    

